Citation Nr: 0723712	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a hernia secondary 
to service-connected gunshot wound (GSW) to the abdominal 
area.  

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected GSW residuals to 
include left sacral radiculopathy.  

3.  Entitlement to service connection for degenerative 
arthritis of the right hip as secondary to service-connected 
left sacral radiculopathy.  

4.  Entitlement to service connection for degenerative 
arthritis of the left hip as secondary to service-connected 
left sacral radiculopathy.  

5.  Entitlement to service connection for degenerative 
arthritis of the right knee as secondary to service-connected 
left sacral radiculopathy.  

6.  Entitlement to service connection for degenerative 
arthritis of the left knee as secondary to service-connected 
left sacral radiculopathy.  

7.  Entitlement to an initial rating in excess of 10 percent 
for left sacral radiculopathy.  

8.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain, associated with left sacral 
radiculopathy.  

9.  Entitlement to an initial (compensable) evaluation for a 
scar, a residual of abdominal surgery.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to February 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

On his February 2005 VA FORM 9, the veteran indicated that he 
"[did] not disagree)" with the disability rating awarded 
regarding his bowel suture.  The Board notes that a 
noncompensable rating is in effect.  The disorder is 
classified as post small bowel resection and suture ligation 
of the left internal iliac vein.  Accordingly, this claim is 
considered withdrawn and it is not currently in appellate 
status before the Board.  


REMAND

In this case, the record reflects that the veteran received a 
GSW to the abdomen at close range during active service.  The 
service department determined that his injury was in the line 
of duty.  Examination of the wound revealed that the missile 
entered just superior to the pubic symphysis.  Small bowel 
resection, with removal of approximately 3 to 4 feet of the 
small bowel was performed.  The origin of the external and 
internal iliac veins was repaired.  

Each of the issues currently on appeal, whether a request for 
service connection or for an increased rating, stems from 
that initial inservice GSW injury.  Following review of the 
entire record, it is clear to the Board that additional 
evidentiary development is necessary regarding these issues.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In addition to those conditions already deemed service-
connected as secondary to the inservice GSW to the abdomen, 
the veteran asserts that additional disabilities have 
developed.  Specifically, it is his contention that as a 
result of service-connected left sacral radiculopathy, (a 
disorder deemed to have resulted from the inservice injury), 
he has developed degenerative arthritis of the right and left 
hip and both knees.  He notes that he has walked with a limp 
ever since the inservice accidental shooting, and this has 
caused his additional degenerative conditions.  The Board 
notes that degenerative arthritis in the hips and knees was 
confirmed upon VA examination in August 2004, but opinions as 
to the etiology of such is not yet of record.  This will be 
remedied in the remand directions below.  

It is also the veteran's contention that he has developed a 
psychiatric disorder as secondary to his service-connected 
low back disorder.  It is noted that he was depressed in 
2003.  It is currently unclear as to whether he currently has 
an acquired psychiatric disorder, and, if so, whether it is 
the result of a service-connected condition.  It is also 
unclear as to whether the veteran has a hernia as a result of 
his GSW scar.  In a February 2005 statement, the veteran 
claimed that big knots were visible in the area of his 
abdominal scar.  He believed that these knots represented a 
hernia.  These medical questions will also be addressed in 
the remand directions below.  

As to his service-connected left sacral radiculopathy and 
lumbosacral strain, the veteran argues that increased ratings 
are warranted.  The most recent evaluation of these disorders 
was by VA in 2004.  In a May 2006 statement, he reported that 
he continues to be treated by a physician for manifestations 
of his hip and knee disorders.  

Under these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo additional VA 
evaluations to obtain medical findings needed to resolve the 
claims on appeal.  The veteran is advised that failure to 
report for a scheduled VA examination without good cause 
shown may have adverse effects on his claim.  38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member.  If the appellant 
fails to report to the scheduled examination, the RO should 
obtain and associated with the claims file a copy or copies 
of the notice or notices of examination sent to the appellant 
by the appropriate VA medical facility.  

To ensure that VA meets the duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the conditions currently on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the appellant's 
response has expired, the RO should 
arrange for the appellant to undergo 
appropriate numerous VA examinations as 
requested below.  

For each examination requested, the 
claims file must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

(A)  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
nature, etiology, and severity of 
disorders of the back, hips and knees and 
whether it is less than, equal to, or 
greater than 50 percent probable that any 
current disorders of the hips or knees 
(currently diagnosed as degenerative 
arthritis) are secondary to the service-
connected chronic low back condition.  

The examiner(s) should identify all 
residuals attributable to the veteran's 
lumbar strain and left sacral 
radiculopathy, (which now includes a 
rating code designation for traumatic 
arthritis).  The examiner should identify 
any orthopedic and neurological findings 
related to the service-connected 
disabilities and fully describe the 
extent and severity of those symptoms.

The examiner should fully describe any 
joint instability, weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
lumbar spine (and/or the hips and knees, 
if appropriate) should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness, 
and fatigability should e portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's lumbar spine disability 
(and disabilities of the hips and knee if 
they are deemed to be likely to be the 
result of service-connected conditions) 
upon his vocational pursuits.  

(B)  The veteran should be scheduled for 
an examination of his service-connected 
abdominal scar.  The examiner is 
requested to provide an opinion as to 
whether the scar is superficial (not 
associated with underlying soft tissue 
damage), or, unstable (frequent loss of 
covering of skin over the scar).  Also, 
the examiner is requested to comment on 
whether the scar results in limitation of 
function of any affected part.  As to the 
veteran's assertion that he has big knots 
in the scar area which represent a 
hernia, the examiner is requested to 
provide an opinion as to whether there is 
a hernia present, and, if so, whether it 
is less than, equal to, or greater than 
50 percent probable that it is secondary 
to the service-connected scar.  

(C)  Schedule the veteran for a VA 
psychiatric examination to determine if a 
psychiatric disorder is present.  If so, 
the examiner is to provide an opinion 
whether it is less than, equal to, or 
greater than 50 percent probable that any 
such psychiatric condition resulted from 
any service-connected condition, to 
include his low back condition resulting 
from his inservice GSW to the abdomen.  

3.  Then, readjudicate each of the claims 
on appeal.  If any determination remains 
unfavorable to the veteran, furnish him 
and his representative a supplemental 
statement of the case (SSOC) and return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



